In this case two young women, college and law school graduates, members of the bar and of previous good character and reputation, are shown to have been guilty of grave infractions of the rules of professional ethics. In fact, both freely, honestly and with apparent humility and regret, admit the irregularities in their law practice in connection with divorce cases.
They were charged with having forged answers, waivers and stipulations filed in such cases. This, the most serious charge made, they deny and the record fails to reveal proof of that charge. There is nothing in the record which shows either of the appellants to have been guilty of any immoral or criminal act.
It is the opinion of the writer that the charges proven as to irregular and unethical acts were not so serious as those made and proved in the case of In the Matter of Charges of Unprofessional Conduct against *Page 288 
Samuel Rubin, opinion filed here on the 12th day of May, 1942. The majority of the Court does not concur in this view. In that case we reduced the period of suspension from five years as fixed by the Circuit Court to two years. In this cage the order was of suspension for a period of five years.
In an able opinion prepared by Mr. Justice TERRELL in the case of J. Carl Lambdin v. State, filed at this term of the Court, the Court availed itself of the opportunity to enunciate clearly the rules of conduct which must govern members of the Bar in the practice of law, if the Bar is to retain the confidence and respect of the public. We shall not now assume to add to what was said in that case.
The conduct of these young women merited the condemnation which it has received; but, in view of all the facts, we think the judgment of five years suspension was equivalent to disbarment and was out of proportion to the wrong which they did.
The information was in thirty-two counts. The thirty-second count was too vague and indefinite to constitute a charge Which the accused were required to answer.
The State failed to sustain by proof some of the material allegations of each and every of the other counts of the Information. In attempting to prove the allegations of such counts the State did prove repeated irregular actions and reprehensible conduct committed by the accused.
Also, the record discloses that these unethical, irregular and reprehensible actions on the part of the accused were, as heretofore stated, admitted by them in their formal answer, as well as in their testimony. Therefore, upon consideration of the entire record and *Page 289 
the arguments and briefs of counsel, it is on the evidence and the admissions of respondents in the court below, ordered and adjudged that the "order of suspension" is hereby affirmed with the exception that the suspension of respondents be and is hereby adjudged to be "for and throughout a period of two years from date of the original order.
It is so ordered.
BROWN, C. J., WHITFIELD, CHAPMAN, THOMAS and ADAMS, JJ., concur.
TERRELL, J., dissents.